Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 1 of 36




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
   Civil Action No.: 1:16-cv-01804-PAB-NRN

   FLAVIE BONDEH BAGOUE; and those similarly situated
          Plaintiff,
   v.
   DEVELOPMENTAL PATHWAYS, INC., and
   CONTINUUM OF COLORADO, INC.
         Defendants.
   ______________________________________________________________________________

                DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT
   ______________________________________________________________________________

          Developmental Pathways, Inc. (“Developmental Pathways”) and Continuum of Colorado,

   Inc. (“Continuum”) (collectively, “Defendants”) move for summary judgment on all of Plaintiff’s

   claims pursuant to Federal Rule of Civil Procedure 56, and in support thereof state as follows:

                           SUMMARY OF DEFENDANTS’ POSITION

          Plaintiff’s Amended Complaint asserts three claims against Defendants: Count One alleges

   violations of the Colorado Minimum Wage Order (the “Wage Order”); Count Two alleges

   violations of the Fair Labor Standards Act (“FLSA”); and Count Three alleges violation of quasi-

   contract under Colorado law. The Court should grant summary judgment as to each of these claims,

   respectively because: the Wage Order does not apply to Defendants; Plaintiff was compensated as

   required by the FLSA; and because Plaintiff’s quasi-contract claims are pre-empted by the FLSA.

          Count One. The Wage Order covers only four industries, and Defendants are not within

   the four industries covered. The Colorado Department of Labor and Employment has expressly

   clarified this point, explaining that Developmental Pathways and Continuum are not covered by

   the Wage Order, respectively, because of their business as a Community Centered Board, and as




                                                   1
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 2 of 36




   a service agency. Because the Wage Order is not applicable to Defendants, this Court should grant

   Defendants’ motion for summary judgement as to Count One.

          Count Two. The second cause of action alleges compensation claims under the FLSA for

   sleep-time and for preliminary and post-liminary time. There is no genuine issue of material fact

   that Plaintiff was compensated for all time worked as required by the FLSA. Federal regulations

   provide that sleep-time may be excluded from compensable time in the circumstances present here,

   and Plaintiff was compensated for all reported sleep-time interruptions. Likewise, federal law

   provides that de minimis pre- and post-liminary time is not compensable in the circumstances

   present here; but nonetheless, Plaintiff was compensated for the pre- and post-liminary time

   complained of under the quarter-hour rounding procedure in place here. Because there is no

   genuine issue of material fact that Plaintiff was compensated for all time worked as required by

   the FLSA, this Court should grant Defendants motion for summary judgment as to Count Two.

          Count Three. The third cause of action alleges a state law quasi-contract claim based on

   the same facts as Plaintiff’s FLSA claims. Plaintiff’s claims under Count Three are pre-empted

   by the FLSA because the facts on which both claims are based are identical. Because Plaintiff’s

   quasi-contract claims are pre-empted by the FLSA, this Court should grant Defendants’ motion

   for summary judgment as to Count Three.

          For these reasons, and as set forth more fully below, this Honorable Court should grant

   Defendants’ motion for summary judgment and dismiss with prejudice all of Plaintiff’s claims.

                     STATEMENT OF UNDISPUTED MATERIAL FACTS

          Pursuant to Your Honor’s Civil Practice Standards III.F.3.b., below is a recitation of the

   facts in this case that are undisputed by Defendants for purposes of this Motion only (the “SOF”).




                                                   2
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 3 of 36




   Defendants do not admit that the facts as stated below are true, nor do they waive their rights to

   dispute these facts at trial should Defendants’ motion be unsuccessful in whole or in part.

          1.      Developmental Pathways is the not-for-profit state-appointed Community Centered

   Board for Arapahoe and Douglas Counties and the City of Aurora. See Exhibit “A”1 at 9:22-25;

   See Exhibit “B”2 at ¶ 5; see also C.R.S. § 25.5-10-209.

          2.      Developmental Pathways serves individuals with developmental disabilities and

   their families. See Exhibit “B” at ¶ 6; see also Developmental Pathways’ Website available at

   https://www.dpcolo.org/about-us (last visited Nov. 19, 2018).

          3.      As a Community Centered Board, Developmental Pathways is a quasi-public

   entity, which receives Medicaid waiver funds and county mill levy funds for defined public

   purposes, and is subject to regulation by state statute. See Exhibit “B” at ¶ 7.

          4.      Continuum is a not-for-profit state-designated Program Approved Service Agency

   located in Colorado that is planned, designed, organized, operated, and maintained to provide

   services to and for individuals with developmental disabilities. See Exhibit “A” at 10:3-6; Exhibit

   “C”3 at ¶¶ 5-6; see also http://www.hfemsd2.dphe.state.co.us/hfd2003/facfind.aspx (last visited

   Nov. 19, 2018); C.R.S. § 25.5-10-202(34).

          5.      Continuum provides services for persons with intellectual and developmental

   disabilities and has received approval by the Colorado Department of Health Care Policy and

   Financing pursuant to C.C.R. § 2505-10-8.603. See Exhibit “C” at ¶ 5.

          6.      Continuum exists to provide services to people with a wide range of developmental

   disabilities and operates group homes for the developmentally disabled throughout Colorado. It



   1
     A true and accurate copy of Continuum’s deposition transcript is annexed hereto as Exhibit “A”.
   2
     A true and accurate copy of the Declaration of Lloyd Sweet, Jr. is annexed hereto as Exhibit “B”.
   3
     A true and accurate copy of the Declaration of Cindy Dutton is annexed hereto as Exhibit “C”.


                                                     3
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 4 of 36




   strives to provide normal living and social environments to adults with moderate developmental

   disabilities who function with some supervision. See Exhibit “A” at 10:3-9; Exhibit “C” at ¶ 6.

          7.      Developmental Pathways, as a Community Centered Board, provides case

   management services to persons with developmental disabilities, is authorized to determine

   eligibility of such persons within a specified geographical area, and serves as the single point of

   entry for persons to receive services and supports pursuant to C.R.S. § 25.5-10-211. See Exhibit

   “B” at ¶ 9; see also C.R.S. § 25.5-10-206.

          8.      Continuum, as a service agency, provides services and supports such as family

   support, respite care, day services, and residential services to persons eligible pursuant to C.R.S.

   § 25.5-10-211. See Exhibit “C” at ¶ 7; see also C.R.S. § 25.5-10-206.

          9.      Developmental Pathways and Continuum were a single legal entity until 2012,

   when Continuum was established as a separate and distinct legal entity from Developmental

   Pathways. See Exhibit “A” at 21:16-22:17.

          10.     Plaintiff was originally employed by Developmental Pathways and then solely by

   Continuum commencing in 2012, for approximately twelve years total. See Exhibit “D”4, at ¶ 5;

   Exhibit “E”5 at 8:23.

          11.     Plaintiff worked exclusively for Continuum as a Life Skills Specialist (“LSS”) at

   one of its group homes, the Nevada House, a residence for adults with developmental disabilities

   from 2012, until she resigned from Continuum in June of 2016. See Exhibit “D”, at ¶ 6; Exhibit

   “A” at 21:13-15, 24:5-21; Exhibit “E” at 50:13-19.




   4
     A true and accurate copy of Defendants Answer to the Amended Complaint is annexed hereto as
   Exhibit “D”.
   5
     A true and accurate copy of Plaintiff’s deposition transcript is annexed hereto as Exhibit “E”.


                                                    4
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 5 of 36




          12.     Group homes are designed to help individuals with developmental disabilities to

   live as independently as possible by creating a living environment that represents the least

   departure from typical patterns of living and that effectively meets their needs and preferences,

   i.e., the “lease restrictive environment.” See Exhibit “C” at ¶ 16; see also C.R.S. § 25.5-10-202(29).

          13.     As an LSS, Plaintiff’s principal job duties were to provide day-to-day care for the

   residents of the Nevada House, which consisted of tasks like: cooking meals, cleaning the house,

   taking residents to doctors’ appointments and to church, grocery shopping, and other like needs.

   See Exhibit “A” at 73:5-10; Exhibit “E” at 40:19-41:7.

          14.     During what is referred to as the “2.5 Day Shift,” Plaintiff was scheduled to be at

   the Nevada House for a 56-hour period. During this period, Plaintiff was scheduled to work 40-

   hours while both she and the residents were awake. These 40 hours consisted of two 16-hour work

   shifts and one 8-hour work shift. See Exhibit “A” at 61:21-62:2.

          15.     To support residents in the least restrictive environment of their choosing,

   stakeholders and agencies across the state have designed group homes like Nevada House to help

   residents to live as independently as possible, as well as the 2.5 Day Shift to foster a person-

   centered, home-like environment for the residents with minimal interruptions from transitioning

   staff. See Exhibit “C” at ¶ 17; see also C.R.S. § 25.5-10-202; C.R.S. § 25.5-10-207.5(1)(a)(I).

          16.     As part of the 2.5 Day Shift, Plaintiff was provided with two 8-hour sleeping

   periods in a private bedroom at the Nevada House; this sleep-time was not compensated unless

   Plaintiff was awoken to provide supervision to residents, in which case Plaintiff was always

   compensated when she reported such calls to duty. See Exhibit “A” at 61:21–62:2; Exhibit “E” at

   109:7-16, 139:18-22; Exhibit “C” at ¶¶ 20 & 23.




                                                     5
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 6 of 36




            17.    When Plaintiff accepted the LSS position, she knew that her shifts would be 56

   hours in length for which she would be paid for the 40 hours she worked and not for the two 8-

   hour periods of sleep-time during her 2.5 Day Shift. See Exhibit “E” at 45:7-11.

            18.    Continuum utilized an electronic recordkeeping system to track the hours worked

   by non-exempt employees like Plaintiff. See Exhibit “F”6 at p. 20, ¶ 801

            19.    Continuum maintained a policy and practice requiring employees to record all time

   worked, including all calls to duty or instances where LSS were required to supervise a resident

   during an employee’s sleep-time. See Exhibit “A” at 86:7-24; Exhibit “F” at p. 12, ¶ 304; Exhibit

   “C” at ¶ 19.

            20.    To the extent an LSS was awoken during sleep hours requiring her to provide

   supervision to residents or to perform work, that time was to be recorded by the LSS, and the LSS

   would be paid for the sleep-time interruption. See Exhibit “A” at 86:11-87:25; Exhibit “C” at ¶ 20.

            21.    An employee’s failure to report any instances of work performed during their sleep-

   time is a violation of both Continuum’s written policy, under which employees are required to

   record all work performed, and Continuum’s prohibition of performing any work off the clock.

   See Exhibit “C” at ¶ 21; Exhibit “F” at p. 12, ¶ 402.

            22.    Incidents like those described by Plaintiff, i.e., where she alleges she was awoken

   by a resident tickling her feet, are considered by Continuum to be incidents requiring LSS to

   provide supervision of a resident and therefore, any such incidents should have been recorded. See

   Exhibit “C” at ¶ 22.

            23.    Plaintiff’s payroll records show that she was paid for every reported instance where

   she was awoken during sleep hours requiring her to provide supervision to residents or to perform



   6
       A true and accurate copy of Continuum’s Employee Handbook is annexed hereto as Exhibit “F”.


                                                    6
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 7 of 36




   work. See id. at ¶ 23; Exhibit “G”.

          24.     Plaintiff’s time-keeping records show that she reported sleep interruptions on 17

   occasions, and that she was compensated on all occasions so reported. See Exhibit “G”.7

          25.     Continuum could not know about any calls to duty or other work performed by

   Plaintiff during her sleep-time unless Plaintiff reported having worked. See Exhibit “C” at ¶ 24.

          26.     Plaintiff did not permanently reside at Nevada House. See Exhibit “D” at ¶ 19.

          27.     Plaintiff slept in a private bedroom with a private bathroom and shower at Nevada

   House. See Exhibit “E” at 129:17-20; 131:5-6.

          28.     Plaintiff was provided with pillows and sheets for her own use in the private

   bedroom at Nevada House. See id. at 129:5-8.

          29.     Plaintiff’s bedroom at the Nevada House was heated. See id. at 129:21-22.

          30.     Plaintiff had access to a kitchen at the Nevada House as well as to her own

   refrigerator where could store her own food. See id. at 130:1-5.

          31.     Plaintiff was able to eat the same food which was available for the residents at the

   Nevada House. See id. at 130:24-25.

          32.     The room where Plaintiff slept at the Nevada House also functioned as an office

   during the day and was used as a private bedroom by other LSS during their individual shifts. See

   Exhibit “D” at ¶ 69.

          33.     Since August 2016, the practice at the Nevada House has been to keep the hallway

   lights on for the safety of the residents. See id. at ¶ 71; Exhibit “E” at 119:1-14.




   7
    True and accurate copies of Plaintiff’s time records demonstrating payment for work performed
   during sleep periods and pre- and post-shift are annexed hereto as Exhibit “G”.


                                                     7
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 8 of 36




          34.     Developmental Pathways does not generate 50% or more of its annual dollar

   volume of business from the sale of any service, commodity, article, good, real estate, wares, or

   merchandise to the consuming public. See Exhibit “B” at ¶ 11.

          35.     Developmental Pathways generates its income from donations and public funds,

   which it uses to provide services to individuals with developmental disabilities. See id. at ¶ 8.

          36.     Developmental Pathways does not advertise its services to the general public, but

   instead contracts with the State of Colorado to provide services to clients. See id. at ¶ 12; see

   generally C.R.S. § 25.5.10-209(2)(c)-(h).

          37.     Developmental Pathways does not provide services to other commercial firms

   through the use of service employees, as it provides specialized services to individuals with

   developmental disabilities, not other commercial firms. See Exhibit “B” at ¶ 13.

          38.     Defendants do not prepare or offer food or beverages for sale or consumption to the

   public. See id. at ¶ 14; Exhibit “C” at ¶ 12.

          39.     Defendants may have food prepared and provided to their clients as part of the

   services they provide, but at no time have Defendants prepared and offered food or beverages for

   consumption to the public for sale and does not separately charge its clients for served food. See

   Exhibit “B” at ¶ 15; Exhibit “C” at ¶ 13.

          40.     Developmental Pathways is not a hospital, home health care provider, a hospice

   center, a nursing home or a mental health center nor does Developmental Pathways provide

   medical, dental, surgical, or other similar health services to its clients. See Exhibit “B” at ¶ 16.

          41.     Developmental Pathways instead provides case management, early intervention

   services, determinations as to eligible persons’ needs, and community outreach services. See id. at

   ¶ 17; see also Exhibit “A” at 9:22-10:2; C.R.S. § 25.5-10-209(2)(c)-(h).




                                                      8
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 9 of 36




           42.     Continuum does not generate 50% or more of its annual dollar volume of business

   from the sale of any service, commodity, article, good, real estate, wares, or merchandise to the

   consuming public. See Exhibit “C” at ¶ 9.

           43.     Continuum generates its income from donations and public funds, which it uses to

   provide services to individuals with developmental disabilities. See id. at ¶ 8; see also C.R.S. §

   25.5-10-206.

           44.     Continuum does not advertise its services to the general public, but instead

   contracts with the state and local government agencies within the State of Colorado, and with

   Community Centered Boards and Case Management Agencies within the State of Colorado, to

   provide services to individuals with developmental disabilities. See Exhibit “C” at ¶ 10.

           45.     Continuum does not provide services to other commercial firms through the use of

   service employees, rather it provides specialized services to individuals with developmental

   disabilities, not other commercial firms. See id. at ¶ 11.

           46.     Continuum is not a hospital, home health care provider, a hospice center, a nursing

   home or a mental health center nor does Continuum provide medical, dental, surgical, or other

   similar health services to its clients. See id. at ¶ 14.

           47.     Continuum is a statutorily-defined service agency that provides services to

   individuals with developmental disabilities such as residential services, transportation, day

   programs, employment services, and other services to support people with intellectual or

   developmental disabilities. See id. at ¶ 15; Exhibit “A” at 10:3-9.

           48.     LSS, including Plaintiff, were not responsible for the supervision of Nevada House

   residents until the start of their shifts, and such responsibilities ceased at the end of their shifts. See

   Exhibit “C” at ¶ 18.




                                                       9
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 10 of 36




           49.     Any instance where an LSS, including Plaintiff, arrived to Nevada House prior to

   the start of their 2.5 Day Shift, this time was theirs to engage in personal activities with no work

   activities required to be performed. See id., at ¶ 25.

           50.     Plaintiff claims that she had to stay five minutes past her shift on occasion to share

   information with the employee taking over at the Nevada Home. See Exhibit “E” at 136:12-15.

           51.     The client logs for Nevada House residents confirm that there were typically no

   significant client events during these shifts. See Exhibit “C” at ¶ 26.

           52.     Plaintiff’s time records confirm that she was compensated for all pre- and post-2.5

   Day Shift conversations that took more than just a few minutes. See Exhibit “G” (2014: May 2,

   June 6, July 4, July 10; 2015: February 13, May 29, July 3, August 26, September 4, September 6,

   September 18, and October 30 (30 minutes)).

                                SUMMARY JUDGMENT STANDARD

           Summary judgment is proper where “the movant shows that there is no genuine dispute as

   to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

   56(a). “Material facts” are facts that, “under the substantive law[,] . . . [are] essential to the proper

   disposition of the claim.” Adler v. Wal-Mart Stores, Inc., 144 F.3d 664, 670 (10th Cir. 1998). A

   “material fact” is part of a “genuine dispute” only “if there is sufficient evidence on each side so

   that a rational trier of fact could resolve the issue either way.” Id. Summary judgment exists “to

   determine whether trial is necessary.” White v. York Int’l Corp., 45 F.3d 357, 360 (10th Cir. 1995).




                                                      10
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 11 of 36




                                               ARGUMENT

   I.     STATE LAW CLAIMS UNDER THE WAGE ORDER SHOULD BE DISMISSED
          BECAUSE THE WAGE ORDER DOES NOT APPLY TO DEFENDANTS

          In Count One of the Amended Complaint, Plaintiff asserts claims against Defendants

   pursuant to the Wage Order. In order to establish her claims under the Wage Order, Plaintiff must

   first establish that Defendants are covered by the Wage Order. Plaintiff cannot establish this

   requirement. Indeed, neither Developmental Pathways nor Continuum meet the requirements of

   any type of organization covered by the Wage Order. Further, the Colorado Department of Labor

   and Employment (“Colorado Dep’t of L&E”) has expressly clarified that Developmental Pathways

   and Continuum are not covered by the Wage Order because of their business as a Community

   Centered Board and as a service agency providing services to individuals with intellectual and

   developmental disabilities, respectively.

   A.     The Wage Order applies to only four specific industries.

          The Colorado Minimum Wages of Workers Act provides that the director of the Colorado

   Division of Labor shall determine the minimum wage, as well as the standards surrounding the

   minimum wage (e.g., overtime), for Colorado workers. See § 8-6-106, C.R.S. Pursuant to that

   authority, the director issued the Wage Order. See 7 CCR 1103-1. The Wage Order requires, inter

   alia, that certain employers pay certain employees time and one-half of the employees’ regular

   rate of pay for work performed in excess of 12 hours in a workday. See 7 CCR 1103-1:4.

          The Wage Order specifically identifies which employers it covers. The only covered

   employers are those engaged in the following four industries: (i) Retail and Service; (ii)

   Commercial Support Service; (iii) Food and Beverage; and (iv) Health and Medical. See 7 CCR

   1103-1:1. The Wage Order provides the following definitions for these industries:




                                                  11
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 12 of 36




               (A) Retail and Service: any business or enterprise that sells or offers for sale,
               any service, commodity, article, good, real estate, wares, or merchandise to the
               consuming public, and that generates 50% or more of its annual dollar volume
               of business from such sales....
               (B) Commercial Support Service: any business or enterprise engaged directly
               or indirectly in providing services to other commercial firms through the use of
               service employees who perform duties such as: clerical, keypunching,
               janitorial, laundry or dry cleaning, security, building or plant maintenance,
               parking attendants, equipment operations, landscaping and grounds
               maintenance....
               (C) Food and Beverage: any business or enterprise that prepares and offers for
               sale, food or beverages for consumption either on or off the premises....
               (D) Health and Medical: any business or enterprise engaged in providing
               medical, dental, surgical or other health services including but not limited to
               medical and dental offices, hospitals, home health care, hospice care, nursing
               homes, and mental health centers, and includes any employee who is engaged
               in the performance of work connected with or incidental to such business or
               enterprise, including office personnel.

   7 CCR 1103-1:2.

          The Wage Order does not apply to organizations outside of those specifically listed therein.

   For example, in a recent case, this Court dismissed claims under the Wage Order because the

   defendant there, the Boys & Girls Club, was not included in one of the four industries listed therein,

   because its operations were based on government funding rather than from sales from any product

   or service. See Simmons v. Boys & Girls Club of the Pikes Peak Region, 2017 WL 4337931 (D.

   Colo. Sept. 29, 2017).

   B.     Defendants are not subject to the Wage Order because neither is within the four
          industries covered by the Wage Order.

          i.        Developmental Pathways is not within an industry covered by the Wage Order.
          Developmental Pathways is not subject to the Wage Order because Developmental

   Pathways is not an employer within any of the four industries covered by the Wage Order.

   Additionally, as set forth in Section C., infra, Developmental Pathways in not subject to the Wage




                                                      12
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 13 of 36




   Order because the Colorado Dep’t of L&E has clarified that Community Centered Boards are not

   covered by the Wage Order, and Developmental Pathways is a Community Centered Board.

          Developmental Pathways does not meet any covered industry definition in the Wage Order.

   See 7-CCR 1103-1:1. Initially, Developmental Pathways is not in the retail and service industry

   because it does not “generate 50% or more of its annual dollar volume of business” from the sale

   of “any service, commodity, article, good, real estate, wares, or merchandise to the consuming

   public.” 7 CCR 1103-1:2(A); see SOF ¶ 34. Rather, Developmental Pathways generates its income

   from donations and public funds, which it uses to provide services to individuals with

   developmental disabilities. See SOF ¶ 35. Further, Developmental Pathways does not advertise

   its services to the general public, but instead contracts with the State of Colorado to provide

   services to clients. See id. at ¶ 36; Smith v. Mountain Valley Developmental Services, Inc., Case

   No.: 2018-cv-30026 (Colo. Dist. Ct. Apr. 12, 2018) (explaining that a Community Centered Board

   is not a retail and service organization, as it does not advertise services to the public).8

          Second, Developmental Pathways is not in the commercial support industry because it does

   not “provid[e] services to other commercial firms through the use of service employees.” 7 CCR

   1103-1:2(B); see SOF ¶ 37. Developmental Pathways provides specialized services to individuals

   with developmental disabilities, not other commercial firms. See id. In a recent case, this Court

   determined that a business that was contracted to perform specialized tasks “unlike the routine

   tasks the regulation lists as examples of those provided in the regulatory definition,” was not in

   the commercial support services industry. See Blanco v. Xtreme Drilling & Coil Servs., 2018 WL

   1138293 (D. Colo. Mar. 2, 2018). Likewise, Developmental Pathways does not provide the




   8
     A true and accurate copy of the Smith v. Mountain Valley Developmental Services, Inc. decision
   is annexed hereto as Exhibit “H”, as it is an unpublished opinion.


                                                     13
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 14 of 36




   services listed in the Wage Order, such as “clerical, keypunching, janitorial, laundry or dry

   cleaning, security, building or plant maintenance, parking attendants, equipment operations,

   landscaping and grounds maintenance.” 7 CCR 1103-1:2(B). Therefore, Developmental Pathways

   is not in the commercial support industry.

          Third, Developmental Pathways is not in the food and beverage industry because its

   business is not “prepar[ing] and offer[ing] for sale, food or beverages for consumption.” 7 CCR

   1103-1:2(C); see SOF ¶ 38. The Tenth Circuit has held that the food and beverage industry is

   limited to those that sell food to the general public: “Reading the food and beverage industry

   definition as a whole, it is plain that food and beverage employers are those that sell food directly

   to the consuming public, rather than for resale.” Salazar v. Butterball, LLC, 644 F.3d 1130, 1144

   (10th Cir. 2011). In Salazar, the Tenth Circuit affirmed this Court’s decision that the defendant,

   a turkey processing plant, was not in the food and beverage industry because “Butterball’s food

   products are prepared for eventual consumption (after all, they are food), but they are not sold for

   consumption.” Id. Similarly, Developmental Pathways may prepare and provide food to its clients

   as part of the services it provides, but Developmental Pathways does not prepare and offer for sale

   food or beverages for consumption. See SOF at ¶ 39.

          Finally, Developmental Pathways is not part of the health and medical industry because it

   does not provide health services to its clients. 7 CCR 1103-1:2(D); see SOF ¶ 40. Developmental

   Pathways instead provides case management, early intervention services, and community

   outreach. See SOF at ¶ 41. As the court in Smith noted regarding another Community-Centered

   Board, Developmental Pathways “is not a hospital, home health care provider, a hospice center, a

   nursing home or a mental health center” nor does Developmental Pathways provide “medical,

   surgical or any other health services.” Smith, at *5.




                                                    14
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 15 of 36




           As set forth above, Developmental Pathways is not in one of the four industries in which

   the Wage Order applies, and therefore, Developmental Pathways is not covered thereunder.

           ii.     Continuum is not within the four industries covered by the Wage Order.

           Continuum is not subject to the Wage Order because, like Developmental Pathways, it is

   not an employer within any of the four industries covered by the Wage Order. Additionally, as set

   forth in Section C., infra, Continuum is not subject to the Wage Order because the Colorado Dep’t

   of L&E has clarified that service agencies are not covered by the Wage Order, and Continuum is

   a service agency.

           Continuum does not meet any covered-industry definition in the Wage Order. Initially,

   Continuum is not in the retail and service industry because it does not “generate 50% or more of

   its annual dollar volume of business” from the sale of “any service, commodity, article, good, real

   estate, wares, or merchandise to the consuming public.” 7 CCR 1103-1:2(A); see SOF ¶ 42. Rather,

   Continuum generates its income from donations and public money, which it then uses to provide

   services to individuals with developmental disabilities. See SOF at ¶ 43. As in Smith, Continuum

   does not advertise its services to the general public. See Smith, at *5. Therefore, Continuum is not

   in the retail and service industry.

           Second, Continuum is not in the commercial support industry because it does not

   “provid[e] services to other commercial firms through the use of service employees.” 7 CCR 1103-

   1:2(B); see SOF ¶ 45. Like Developmental Pathways, Continuum provides services to individuals

   with developmental disabilities, not to other commercial firms, and Continuum does not provide

   any of the routine services listed in the Colorado Minimum Wage Order’s definition of commercial

   support services. See SOF at ¶ 45; Blanco v. Xtreme Drilling & Coil Servs., 2018 WL 1138293

   (D. Colo. Mar. 2, 2018) (determining that a business was not in commercial support services




                                                   15
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 16 of 36




   because it performed specialized, rather than the routine services, as stated in the Wage Order).

          Third, Continuum is not in the food and beverage industry because its business is not

   “prepar[ing] and offer[ing] for sale, food or beverages for consumption.” 7 CCR 1103-1:2(C); see

   SOF ¶ 38. As explained above, the food and beverage industry is limited to businesses that “sell

   food directly to the consuming public.” Salazar v. Butterball, LLC, 644 F.3d 1130, 1144 (10th Cir.

   2011). Here, although LSS may prepare and provide food to residents as part of the services they

   provide, Continuum does not prepare and offer food or beverages for sale to the consuming public.

   See SOF at ¶ 39.

          Finally, Continuum is not part of the health and medical industry because it does not

   provide health services to its clients. 7 CCR 1103-1:2(D); see SOF ¶ 46. Continuum instead

   provides residential services, transportation, day programs, and employment services. See SOF ¶

   47. As in Smith and like Developmental Pathways, Continuum “is not a hospital, home health care

   provider, a hospice center, a nursing home or a mental health center,” nor does Continuum provide

   “medical, surgical or any other health services.” Smith, at *5. Therefore, because Continuum is

   not part of one of the four industries listed in the Wage Order, the Wage Order does not apply to

   it, and Plaintiff’s claims thereunder should be dismissed.

   C.     The Colorado Department of Labor and Employment has confirmed that the Wage
          Order does not apply to Defendants.

          i.      The Colorado Dep’t of L&E’s 2012 Advisory Bulletin

          On March 31, 2012, the Colorado Dep’t of L&E issued its 2012 Advisory Bulletin and

   Resource Guide (the “2012 Advisory Bulletin) to clarify that the Wage Order does not apply to

   Community Centered Boards or service agencies such as Developmental Pathways and

   Continuum, respectively. The 2012 Advisory Bulletin states in relevant part:




                                                   16
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 17 of 36




           Community Centered Boards and service agencies that are planned, designed,
           organized, operated, and maintained to provide services to and for individuals with
           developmental disabilities as defined in C.R.S. 27-10.5-202 are exempt from all
           provisions of the Wage Order.

   See Exhibit “I”9 (emphasis added).

           There is no dispute that Developmental Pathways is a Community Centered Board, as it is

   a not-for-profit corporation designated pursuant to C.R.S. § 25.5-10-209 to provide case

   management services to persons with intellectual and developmental disabilities. See SOF at ¶ 1;

   see also C.R.S. § 25.5-10-202(4). Indeed, the Colorado Department of Health Care website lists

   Developmental Pathways as a Community Centered Board. See Colorado Department of Health

   Care,           Community              Centered           Boards,            available        at

   https://www.colorado.gov/pacific/hcpf/community-centered-boards (last visited Nov. 19, 2018).

           Likewise, it is undisputed that Continuum is a service agency because it is a business

   providing services or supports for persons with intellectual and developmental disabilities. See

   SOF ¶ 5. Specifically, Continuum is a “Program Approved Service Agency,” because it has been

   so designated by the Colorado Department of Health Care Policy and Financing pursuant to that

   department’s authority to govern services and supports for individuals with developmental

   disabilities authorized and funded in whole or in part through the department. See SOF ¶ 4; see

   also C.R.S. § 25.5-10-202(34); 10 CCR 2505-10:8.600, et seq; J.C. v. Dungarvin Colorado, LLC,

   252 P.3d 41, 44 (Colo. App. 2010). For example, Continuum provides a number of services to

   people with developmental disabilities, which include residential services, transportation, day

   programs, employment, and other services that are needed by that population. See SOF at ¶ 47.

   Therefore, Continuum is not covered by the Wage Order.



   9
    A true and accurate copy of the Colorado Dep’t of L&E’s 2012 Advisory Bulletin is annexed
   hereto as Exhibit “I”.


                                                     17
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 18 of 36




                  a. Smith v. Mountain Valley Developmental Services, Inc.
          A recent decision issued by the Garfield County District Court on April 12, 2018 is in line

   with the case at bar. In Smith, the Court dismissed a putative wage and hour class action because

   the Wage Order was not applicable to the defendant employer, a Community Centered Board like

   Developmental Pathways. See generally, Smith v. Mountain Valley Developmental Services, Inc.,

   Case No.: 2018-cv-30026. (Colo. Dist. Ct. Apr. 12, 2018). Just as plaintiff here, in Smith, the

   plaintiff sought overtime compensation for hours worked in excess of 12 hours in a day pursuant

   to the corresponding provision of the Wage Order. Id.

          Initially, the Smith court confirmed that the Wage Order only applies to the four industries

   discussed above and confirmed that the defendant, Mountain Valley Developmental Services, Inc.

   (“Mountain Valley”), a Community Centered Board, was not covered under the Wage Order

   because, just as Defendants here, it is not a hospital, home health care provider, hospice center,

   nursing home, or mental health facility and because it does not provide medical, surgical or, other

   health services. Id. As part of its analysis, the Smith court determined that Mountain Valley, as a

   Community Centered Board, provided “training services for mentally retarded and for seriously

   handicapped persons within the area to be served by the corporation.” Id. Here, Defendants’

   purpose is to provide normal living and social environments to adults with moderate

   developmental disabilities who function with some required supervision. It is undisputed that

   Developmental Pathways is a Community Centered Board and Continuum is a Program Approved

   Service Agency, which removes them from the scope of the Wage Order because they are not

   within any of the four covered industries.

          The Smith court assessed the Colorado Dep’t of L&E’s 2012 Advisory Bulletin, and

   explained its significance: clarification that Community Centered Boards and service agencies are

   not subject to any provisions of the Wage Order. Id. The court rejected the plaintiff’s argument


                                                   18
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 19 of 36




   that the 2012 Advisory Bulletin is contrary to the law and should be disregarded; finding, rather,

   the 2012 Advisory Bulletin did not create a new exemption, but rather, simply clarified that

   Community Centered Boards are not covered by the Wage Order. Id. The court also rejected the

   plaintiff’s position that the 2012 Advisory Bulletin violates Colorado’s Administrative Procedures

   Act. Id.

          The Smith court explained that because the 2012 Advisory Bulletin did not create a new

   exemption, the Colorado Dep’t of L&E’s actions were not subject to the Colorado Administrative

   Procedures Act. Id. Finally, the court rejected the plaintiff’s due process argument finding that the

   Colorado Dep’t of L&E has express regulatory authority to interpret the Wage Order. Id. The

   Smith decision and underlying analyses are directly on point with the law in this case, and as such,

   the same result should be reached.

          ii.     The Colorado Dep’t of L&E’s Written Orders

          The inapplicability of the Wage Order to Defendants is further demonstrated by the Special

   Exemption Orders issued by the Colorado Dep’t of L&E, Director of the Division of Labor

   Standards and Statistics, which orders predate the 2012 Advisory Bulletin. See Exhibits “J” and

   “K”.10 These orders demonstrate Defendants’ desire to ensure that their own legal interpretation

   was consistent with the law. Notably, these exemption orders expressly exempt from the Wage

   Order group homes, such as those operated by Continuum. See id. As such, Plaintiff’s state law

   claims under the Wage Order fail as a matter of law and must be dismissed.

   II.    PLAINTIFF WAS PROPERLY PAID FOR ALL COMPENSABLE WORK
          PERFORMED DURING HER SHIFTS

          In Count Two of her Amended Complaint, Plaintiff alleges compensation claims under the


   10
     True and accurate copies of the Colorado Department of Labor & Employment Exemption
   Letters, dated March 6, 1998 and November 17, 2003 are annexed hereto as Exhibits “J” and “K”.



                                                    19
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 20 of 36




   FLSA.11 Specifically, Plaintiff seeks compensation for: (1) work performed before the beginning

   and after the end of her shifts (“pre- and post-liminary time”); (2) her sleep-time; and (3) work

   performed on the nights of daylight savings time.

          Plaintiff was paid for all compensable work performed during her shifts as required by the

   FLSA. Specifically: (i) Plaintiff was compensated for all pre- and post-liminary time as required

   by the FLSA; (ii) Plaintiff was compensated for all reported calls to duty during her sleep-time,

   and was not entitled to pay during her sleep-time because Continuum was entitled to take the

   “sleep-time credit”; and (iii) the FLSA does not require compensation for daylight savings time

   related time shifts occurring during sleep-time. See infra, Section II.B. Because there is no dispute

   of material facts, this Court should grant summary judgment in favor of Defendants as to Count

   Two of the Amended Complaint.

   A.     Plaintiff is not entitled to compensation for any pre- or post-liminary time.

          Plaintiff alleges that the brief time spent speaking with the outgoing LSS upon her arrival

   at the Nevada House, or with the incoming LSS at the end of her shift, is compensable. Plaintiff

   testified that she sometimes stayed after her shift to talk to the incoming LSS working the next

   shift. See Exhibit “E” at 136:5-21. Notably, Plaintiff stated that she sometimes had to stay five

   minutes past her shift to share information with the incoming LSS. See id. at 136:12-15. However,

   these few minutes that Plaintiff may have spent talking to another employee without compensation

   is non-compensable, de minimis time. See 29 C.F.R. § 785.47.

          Initially, because Plaintiff was not responsible for the supervision of the Nevada House

   residents until the start of her 2.5 Day Shift and because such responsibilities ceased at the end of




   11
      Because, as explained above, Plaintiff’s claims under Colorado state law fail, all remaining
   claims are addressed under federal law.


                                                    20
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 21 of 36




   her shift, any actions Plaintiff claims to have taken before or after her shift were not integral or

   indispensable to the principal activities of her job. See SOF ¶ 48;29 C.F.R. § 785.47; cf. Steiner v.

   Mitchell, 350 U.S. 247 (1956). The fact that such conversations were not integral or indispensable

   is further confirmed by the fact that Plaintiff could not remember how frequently she may have

   stayed after her shift to speak with an incoming LSS. See Exhibit “E” at 136:24-25. Critically,

   Plaintiff’s time records confirm that she was in fact compensated for any of these conversations

   that took more than just a few minutes, as Plaintiff’s compensated hours extended at least 15

   minutes past the scheduled end of her shift on twelve (12) occasions. See Exhibit “G” (2014: May

   2, June 6, July 4, July 10; 2015: February 13, May 29, July 3, August 26, September 4, September

   6, September 18, and October 30).

           It may have benefitted Plaintiff to speak with the outgoing LSS prior to her 2.5 Day Shift;

   however, all necessary information was available for Plaintiff in the Nevada House residents’ daily

   logs prepared each day by the LSS on duty. Indeed, these client logs show that there were typically

   no significant events, underscoring how quickly the verbal communication of significant events

   could occur. See SOF at ¶ 51. When Plaintiff arrived early, this pre-shift time was hers to engage

   in personal activities with no principal work activity being performed. See id., at ¶ 49. These

   circumstances are similar to those found as not integral and indispensable by the Tenth Circuit in

   Smith v. Aztec Well Serv. Co., 462 F.3d 1274, 1289 (10th Circ. 2006). Accordingly, Plaintiff is not

   entitled to compensation for this time, as it not integral or indispensable to the principal activities

   of the job.

           Assuming, arguendo, that the limited briefing time which Plaintiff bases her claim upon

   involved a principal activity of work, it nonetheless remains not compensable time. The pre- and

   post-shift time spent by LSS employees speaking to the outgoing and incoming LSS employee is




                                                     21
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 22 of 36




   clearly de minimis time and not compensable, as Plaintiff confirmed that these conversations

   typically took less than 5 minutes. See Exhibit “E” at 136:12-15. A 2.5 Day Shift is comprised of

   3,360 minutes of which 2,400 minutes were work time and an additional 960 minutes were sleep

   time. Even taking Plaintiff’s testimony at face value, such pre- and post-liminary briefing time

   when combined still constituted less than 0.3% of her 2.5 Day Shift and is thus not compensable.

   See Reich v. Monfort, Inc., 144 F.3d 1329, 1333 (10th Cir. 1998) (quoting Anderson v. Mount

   Clemens Pottery Co., 328 U.S. 680, 693 (1946) (holding that time may be excluded if it “is so

   insubstantial and insignificant that it ought not to be included in the work week”) (quotations

   omitted); see also 29 C.F.R. § 785.47.

          For example, in Lyons v. Conagra Foods Packaged Foods LLC, 899 F.3d 567, 584 (8th

   Cir. 2018), the court determined that the time employees spent checking-in and checking-out tools

   was de minimis, and thus not required to be paid, because this process took “two to five minutes”

   and would have been an “administrative burden” to track. Id. The United States Supreme Court

   has also stated that employers are not liable for de minimis amounts of time:

          When the matter in issue concerns only a few seconds or minutes of work beyond
          the scheduled working hours, such trifles may be disregarded. Split-second absurdities are
          not justified by the actualities of working conditions or by the policy of the Fair Labor
          Standards Act. It is only when an employee is required to give up a substantial measure of
          his time and effort that compensable working time is involved.

   Anderson v. Mt. Clemens Pottery Co., 328 U.S. 680, 692 (1946), superseded by statute on other

   grounds as recognized in Integrity Staffing Sols., Inc. v. Busk, 135 S. Ct. 513 (2014). In Anderson,

   a group of employees asserted FLSA claims against their employer, alleging, inter alia, that they

   were not properly compensated for the time they spent walking from the location of the time clock

   to their work stations. The Supreme Court noted that “[t]he de minimis rule can doubtless be

   applied to much of the walking time involved in this case.” Id.




                                                     22
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 23 of 36




          Moreover, this de minimis time is also properly excluded as part of rounding permissible

   under 29 C.F.R. § 785.48(b). Thus, when using a quarter hour rounding procedure, time less than

   7 minutes can be rounded to zero and time in excess of 7 minutes is rounded to 15 minutes and

   then compensated. Plaintiff’s time records are consistent with this practice. Plaintiff’s hours were

   extended by at least 15 minutes on 12 separate occasions when the pre- or post-shift briefings

   lasted more than a few of minutes. See Exhibit “G”. Thus, pursuant to 29 C.F.R. § 785.48(b) the

   time sought by Plaintiff related to the pre- and post-shift briefings is not compensable. It was

   typically very short and on the rare instance it exceeded 7 minutes, it was paid by Continuum.

   B.     Plaintiff is not entitled to compensation for sleep time during the 2.5-Day Shift.

          Plaintiff claims she is owed compensation for her sleep-time.12 Federal regulations permit

   deductions of up to eight (8) hours of sleep time under the circumstances present here. 29 CFR

   § 785.22 has five components: (i) no deduction of greater than 8 hours per day; (ii) a minimum of

   5 hours of sleep time is usually enjoyed by the employee during that 8-hour period; (iii) payment

   for work activities that are an interruption during the sleep time (call to duty); (iv) adequate sleep

   facilities; and (v) the shift arrangement is expressly or impliedly agreed to. All of the above

   conditions are satisfied here, and consequently, Plaintiff is not entitled to any wages for sleep

   periods during the 2.5 Day Shift.

          i.      Defendants did not deduct more than 8 hours per day for sleep time.
          Employers may not deduct more than 8 hours of sleep time when an employee works for

   at least twenty-four hours. See 29 C.F.R. § 785.22(a). Here, it is undisputed that no more than 8

   hours per day were ever deducted from Plaintiff’s wages pursuant to the 2.5 Day Shift.


   12
      Plaintiff also brings this claim under Colorado state law. However, because sleep time
   requirements are set forth under the Wage Order, and the Wage Order does not apply to Defendants
   as set forth above, Defendants are entitled to judgment as a matter of law on Plaintiff’s sleep time
   allegations brought pursuant to state law.


                                                    23
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 24 of 36




          ii.     Plaintiff was provided with adequate sleeping facilities.

          The second prerequisite requires that the employer provide the employee adequate sleeping

   facilities. See 29 C.F.R. § 785.22(a). Courts have found that a sleeping facility is adequate “if it

   provides a favorable environment that would enable sleep to occur and provide[s] reasonable

   assurance that [the employee] will be rested and alert when [the] duty time begins.” Trocheck v.

   Pellin Emergency Med. Serv., Inc., 61 F. Supp. 2d 685, 694-95 (N.D. Ohio 1999). In order for a

   “favorable environment” to exist, the sleeping facilities must create a “home-like environment”

   with “more than a couch or hideaway bed in a common area.” Hill v. Family Tyes Inc., 2015 WL

   2236158, at *9 (E.D. Mich. May 12, 2015). Further, it is worth noting that the regulation “is

   clearly not designed to ensure employees are well-rested—five hours of sleep, even if consecutive,

   does not usually leave a person fully refreshed.” Trocheck, 61 F. Supp. 2d at 695.

          Here, Plaintiff was at all times provided with adequate sleeping facilities. That is, Plaintiff

   had a private room with a bed that she did not have to share while she was sleeping, as well as a

   private bathroom. See Exhibit “L”13. In fact, Plaintiff acknowledged that she slept in a bedroom

   that had a private bathroom adjacent to it, which also had a computer in it. See Exhibit “E” at

   128:9-11; 129:19-20. Plaintiff also acknowledged that she was provided with pillows and sheets,

   although she ultimately chose to bring her own. See id. at 129:5-12. Plaintiff also had a kitchen

   available to her and, although she chose to bring her own food, Plaintiff had the option of eating

   whatever food was available to the residents at no cost to her. See id. at 130:17-131:1. These

   facilities clearly fostered a “home-like environment” because Plaintiff had her own bed in a private

   bedroom with a private bathroom. See Hill, 2015 WL 2236158 at *9.



   13
     True and accurate copies of photographs of Plaintiff’s sleeping facilities at the Nevada House
   are annexed hereto as Exhibit “L”.



                                                    24
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 25 of 36




          Further, the fact that an employee’s sleep may be “temporarily disturbed on occasion” does

   not indicate that the sleeping facilities were inadequate. See Beaston v. Scotland Sch. for Veterans’

   Children, 693 F. Supp. 234, 238 (M.D. Pa. 1988). For example, in Beaston, the plaintiffs, house

   parents at a school, alleged that they were not provided adequate sleeping facilities because they

   were “unable to obtain normal rest during the uncompensated periods of sleeping time” due to

   “noises from students, the hearing system, passing trains and security guards.” Id. The court

   determined that the sleeping facilities were adequate because “[t]he noises they complain of are

   not unlike those in many homes in many communities” and the employees made “few complaints

   about nighttime interruptions.” Id. at 238-29.

          The sleeping facilities provided to Plaintiff here are similar to those provided to the

   plaintiffs in Beaston. In that case, the plaintiffs lived with students in cottages that had a private

   bedroom and bathroom for the employees to use, as well as a shared kitchen and dining area. Id.

   at 238. The plaintiffs were also allowed to bring in articles of personal property and food. Id.

   Similarly, here, Plaintiff had her own private bedroom and bathroom; she had access to a shared

   kitchen area; and she was able to bring her own personal property and food. Additionally, although

   Plaintiff claims that the sleeping facilities were inadequate because of distractions, such as a light

   on in the hallway, such distractions were “not unlike those in many homes in many communities”

   and thus do not render the sleeping facilities inadequate. Id.

          Notably, courts throughout the country, as well as the United States Department of Labor,

   have acknowledged that adequate sleeping facilities were provided under conditions much less

   desirable than those present here. See Bridgeman v. Ford, Bacon & Davis, 161 F.2d 962, 963 (8th

   Cir. 1947) (sleep time requirements satisfied where the “dormitory” facilities were equipped with

   a kitchen, toilet, and shower, and the employees received beds, blankets, and bed linens); Bowers




                                                    25
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 26 of 36




   v. Remington Rand, 159 F.2d 114, 115 (7th Cir. 1946) (sleep time properly deducted where

   employees’ sleeping quarters “consisted of large rooms with wooden or iron beds and mattresses”

   as well as “cooking facilities and utensils, bathing and toilet facilities, bedding and laundry

   service”); see also US DOL Field Assistance Bulletin No. 2016-1, April 25, 2016 (adequate

   sleeping facilities are provided when the employee has access to “basic sleeping amenities, such

   as a bed and linens; reasonable standards of comfort; and basic bathroom and kitchen facilities

   (which may be shared)”); Petrone v. Werner Enters., Inc., 2017 WL 510884, *7 (D. Neb. Feb. 2,

   2017) (holding that the sleeping berth in a truck is an adequate sleep facility for the 24-hour shift

   sleep time analysis); Eustice v. Fed. Elevator Co., 66 F. Supp. 55 (D. Minn. 1946) (dormitory style

   sleeping facilities with over a dozen other employees was adequate as a matter of law).

          Additionally, sleeping facilities are adequate as a matter of law where the plaintiff does not

   complain about the sleeping facilities during employment. For example, in Trocheck v. Pellin

   Emergency Medical Service, Inc., the employee alleged that the employer improperly deducted

   sleep time. 61 F. Supp. 2d 685 (N.D. Ohio 1999). The court in Trocheck granted summary

   judgment in favor of the employer, and when discussing the adequacy of sleeping facilities, the

   court noted that “the most telling indicator of whether the sleeping facilities were adequate is

   whether [the plaintiff] ever indicated in any way that they were not.” Id. at 695. Because the

   plaintiff had not complained about the sleeping facilities during his employment, the court

   determined that the sleeping facilities were adequate. Id.

          As in Trocheck, Plaintiff here never complained about the sleeping facilities prior to

   commencing her lawsuit, indicating that Plaintiff found the sleeping facilities adequate. See, e.g.,

   Trocheck v. Pellin Emergency Med. Serv., Inc., 61 F. Supp. 2d 685, 695-96 (N.D. Ohio 1999)

   (determining that, because the plaintiff did not complain about the sleeping facilities, “a reasonable




                                                    26
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 27 of 36




   finder of fact could only conclude that [the plaintiff] found the sleeping quarters provided to him

   by [the defendant] were ‘adequate’”). Accordingly, there is no dispute of material fact over

   Plaintiff’s sleeping facilities and these sleeping facilities were adequate.

          iii.    Plaintiff usually enjoyed an uninterrupted night’s sleep.

          Another requirement for employers to be able to deduct up to eight hours of sleep time is

   that the employees usually enjoyed an uninterrupted night’s sleep. 29 C.F.R. § 785.22. The

   Regulations define “uninterrupted” as meaning that an employee be able to sleep at leave five

   hours during the sleep period. Id. Additionally, the United States Department of Labor has

   explained that “usually enjoy” means at least 50% of the time. See US DOL’s Field Operations

   Handbook, §31b12(c)(2) (“Interruptions to an employee’s 5 consecutive hours of sleep that occur

   during half or more than half of an employees’ shifts are too frequent to meet this requirement.”).

          Plaintiff was required to report all instances of work performed during every 2.5 Day Shift

   sleep period. See SOF ¶ 19. Notably, from 2014 through the end of her employment, there were

   only 17 instances (out of no less than 230 sleep periods) where Plaintiff reported interruptions

   during her regularly scheduled sleep period, i.e., only approximately 7.4% of her sleep periods. Id.

   at ¶ 24; Exhibit “G”. This frequency of sleep interruptions falls significantly below the 50%

   threshold and therefore, Plaintiff usually enjoyed an uninterrupted night’s sleep as required by 29

   C.F.R. § 785.22(a); see also Roy v. County of Lexington, South Carolina, 141 F.3d 533, 546-47

   (4th Cir. 1998) (employees “usually enjoyed an uninterrupted night’s sleep” where 35% of sleep

   periods “were interrupted to such an extent that employees received less than five hours sleep”).

          iv.     Plaintiff agreed to the structure of the 2.5 Day Shift.

          In order to deduct sleep time, the employer and the employee must have an agreement,

   which may be express or implied. See Braziel v. Tobosa Developmental Servs., 166 F.3d 1061,




                                                     27
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 28 of 36




   1063 (10th Cir. 1999); see also 29 C.F.R. § 785.22. Unhappiness about the agreement does not

   negate its existence. See id. (analyzing whether the plaintiffs were entitled to pay during sleep time

   and noting that “[a]lthough it is clear from the record and [plaintiffs’] pleadings that they became

   unhappy with the policy sometime after beginning their employment with [defendant], it is equally

   clear that [plaintiffs] understood and acquiesced to the policy when they were hired”).

          Plaintiff agreed to exclude sleep time from compensable work time as part of the 2.5 Day

   Shift because she knew the terms of the agreement to exclude sleep-time from compensable time-

   during the 2.5 Day Shift. This is confirmed by Plaintiff’s continued conduct, which demonstrates

   acceptance of that agreement.

          At her deposition, Plaintiff confirmed she knew that each 2.5 Day Shift consisted-of 56-

   hours at the residence, and that she would be compensated for the 40-hours she was on duty. See

   Exhibit “E” at 45:7-11. Likewise, Plaintiff confirmed that she knew before she began her

   employment that she would not be paid for sleep-time during the 2.5 Day Shift. See id., at 42:22-

   24; 44:11-18. Plaintiff knew of the work schedule and compensation terms before she started her

   employment, accepted those terms and began employment, and accepted paychecks where sleep-

   time was not compensated. This is sufficient to establish an agreement for purposes of the sleep

   time deduction. Ariens v. Olin Mathieson Chemical Corp., 382 F.2d 192 (6th Cir. 1967). Moreover,

   Plaintiff expressed no objection and her continuous reporting to work constitutes acceptance and

   agreement under these Regulations. See General Electric Co. v. Porter, 208 F.2d 805 (9th Cir.

   1953); see also Roy v. Cnty. of Lexington, S.C., 928 F. Supp. 1406 (D.S.C. 1996) aff’d 141 F.3d

   533 (4th Cir. 1998) (“An implied agreement to deduct sleep time from an employee’s

   compensation clearly exists if the affected employee does not assert any verbal or written protest

   to the application of the exemption within a reasonable period of time of (1) the adoption of the




                                                    28
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 29 of 36




   policy or (2) the employee being hired under the policy.”). Accordingly, there is no material fact

   in dispute that Plaintiff agreed to deduct sleep-time from compensable-time.

          v.      Plaintiff was paid for calls to duty during her sleep-time.

          An employee who is required to work during their sleep-time must be compensated for the

   time spent performing that work. See 29 C.F.R. § 785.22(b). Pursuant to Continuum policy and

   practice, Plaintiff was directed to record all work performed during her sleep-time on her time

   report, so that she could be compensated for that time. See SOF at ¶ 19-20. This policy and

   practice, along with Plaintiff’s understanding thereof, is confirmed by the fact that Plaintiff was

   compensated every time she reported working during her sleep-time, i.e., 17 occasions from 2014

   through the end of her employment. See Exhibit “G” (2014: February 28; May 9; June 6; June 20;

   October 10; 2015: January 9; January 23; February 20; February 27; March 6; June 21; June 19;

   October 16; and April 30, 2016).

          Defendants’ motion on this claim should be granted because there are no genuine issues of

   material fact regarding the above-factors, Plaintiff is not entitled to compensation for her sleep-

   time during her 2.5 Day Shifts; and because Plaintiff was compensated for all time spent working

   during her sleep periods.

   C.     Plaintiff was properly compensated for work on the nights of daylight savings time.

          Finally, Plaintiff claims she is owed compensation for work performed on the night of

   daylight savings.14   It is undisputed that Plaintiff was not paid for sleep-time on the nights of

   daylight savings time. See Exhibit “E” at 140:2-5. However, Plaintiff was not required to be paid

   for this time because the time changes occurred during her regularly scheduled sleep-time, which



   14
     To the extent that Plaintiff attempts to bring this claim under Colorado law, her claim is barred
   because the Colorado Wage Order addresses sleep time, and, as explained above, the Wage Order
   does not cover Defendants. See supra, Section I.


                                                   29
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 30 of 36




   was not compensable under federal law. See C.F.R. § 785.22(a). Nothing in the sleep time

   regulations make this time compensable.

          Thus, the FLSA does not require compensation for one hour due to the time change at

   either seasonal time as it occurs during sleep periods and is not a call to duty. Any payment for

   this time is at the discretion of the employer because it is not a situation where Plaintiff was

   engaged to wait. See Skidmore v. Swift, 323 U.S. 134 (1944). Indeed, Plaintiff did not perform

   work during her sleep-time because of time changes resulting from daylight savings time.

   D.     Plaintiff was paid for all hours recorded on her time card.

          The FLSA requires that employers pay employees for all hours worked. See 29 U.S.C. §

   206. Likewise, the Colorado Wage Act requires employers to pay employees all wages or

   compensation. See § 8-4-103, C.R.S. Plaintiff was at all times paid for all hours she worked. For

   example, although Plaintiff claims that she was not paid for work performed before and after her

   shift, the documentary evidence confirms that when Plaintiff occasionally clocked in before her

   scheduled shift started and after her shift ended, she received compensation for all such time. See

   Exhibit “G” (demonstrating that Plaintiff was compensated when her pre- and post-liminary time

   was more than de minimis on a dozen occasions). By her own account, Plaintiff sometimes clocked

   in before her scheduled shift began to count the residents’ medication and to get ready for her shift.

   See Exhibit “E” at 74:5-9. However, as demonstrated above, Plaintiff was always compensated

   for all time reflected on her timecards. Moreover, at no time were any of Plaintiff’s timecards

   manually altered to delete time that Plaintiff worked. See Exhibit “B” at ¶ 21; Exhibit “C” at ¶ 27.

          i.      Any unpaid time was the result of Plaintiff’s failure to comply with policy.

          Continuum maintained a policy requiring employees to record all time worked, including

   any calls to duty during an employee’s sleep period. See SOF at ¶ 19-20. Continuum could not




                                                    30
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 31 of 36




   know about any calls to duty unless Plaintiff reported such calls to duty in her time entries –

   something Plaintiff did on 17 occasions from 2014 through the end of her employment. See SOF

   ¶ 25; Exhibit “G”. Therefore, any unpaid time was the direct consequence of Plaintiff failing to

   comply with these established policies and not reporting time-worked.

             The law is clear: where an employee “fails to notify the employer through the established

   overtime record-keeping system, the failure to pay overtime is not a FLSA violation.” Brown v.

   ScriptPro, LLC, 700 F.3d 1222, 1230-31 (10th Cir. 2012).15 In Brown, the plaintiff claimed that

   his employer had not properly compensated him for his overtime work. The trial court granted

   summary judgment in favor of the defendant-employer on all of the plaintiff’s FLSA claims, which

   was affirmed by the Tenth Circuit. Id. at 1224. The Tenth Circuit explained that the plaintiff

   “chose not to enter any of the hours he allegedly worked from home in [his employer’s]

   timekeeping system. He did not keep any other record of any sort to document the hours worked.”

   Id. at 1230. The plaintiff claimed that it was his employer’s burden to keep accurate records, but

   the Tenth Circuit stated that the employer did keep accurate records, and the plaintiff “easily could

   have entered his hours; in fact, he was required to do so.” Id. Therefore, he was not entitled to

   relief under the FLSA because he violated company policy by failing to accurately record his time.

             Because Plaintiff was required to record all time she worked during her 2.5 Day Shift, she

   cannot now claim that Defendants violated the FLSA because she failed to report time to her

   employer. See, e.g., id. (affirming summary judgment in favor of the employer in an FLSA suit

   because the employee did not follow company policy to report allegedly unpaid work time).

             As set forth in Section II, supra, there are no genuine disputes of material fact that Plaintiff

   was compensated for all time worked during her shifts as required by the FLSA. Specifically: (i)



   15
        As explained above, any claims under Colorado state law are subject to the same analysis.


                                                       31
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 32 of 36




   Plaintiff was compensated for all pre- and post-liminary time as required by the FLSA; (ii) Plaintiff

   was not entitled to pay during her sleep-time because Continuum was entitled to take the “sleep-

   time credit” and compensated Plaintiff for all reported interruptions during that sleep-time; and

   (iii) the FLSA does not require compensation for daylight savings time occurring during sleep-

   time. Because there is no dispute of material facts, this Court should grant Defendants’ motion for

   summary judgment on the claims under Count Two.

   III.     PLAINTIFF’S CLAIM FOR EQUITABLE RELIEF SOUNDING IN
            QUASI CONTRACT FAILS AS A MATTER OF LAW

   A.       Plaintiff’s third cause of action seeking equitable relief is preempted by the FLSA.
            Plaintiff’s third cause of action asserts an equity-based claim based upon the contention

   that Defendants are liable to Plaintiff “in quasi-contract, including unjust enrichment under

   Colorado law.” See Exhibit “M”16 at ¶ 134. However, Plaintiff’s quasi-contract claim fails as a

   matter of law because such contract claims are preempted by the FLSA. For example, in Valverde

   v. Xclusive Staffing, Inc., this Court determined that the plaintiffs’ equitable claims in a wage

   dispute were “preempted to the extent that they are for unpaid overtime wages or are simply a

   restatement of their FLSA claim.” 2017 WL 3866769, at *9 (D. Colo. Sep. 5, 2017). Even more

   recently, this Court again determined that the FLSA preempts state law claims where the plaintiff

   “alleges essentially identical facts in support of [the] state law and FLSA claims.” See Gomez v.

   Children’s Hosp. Colo., 2018 WL 3303306, at *3 (D. Colo. July 8, 2018).

            Here, Plaintiff’s quasi-contract claim is “simply a restatement” of her FLSA claims because

   she merely alleges that she was not properly compensated. Although Plaintiff does not incorporate

   any facts into her cause of action for equitable relief, the facts that would nonetheless support her

   such a claim are exactly those that would support her FLSA claim. Therefore, because the FLSA


   16
        A true and accurate copy of the Amended Complaint is annexed hereto as Exhibit “M”.


                                                    32
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 33 of 36




   preempts Plaintiff’s claim for equitable relief under a quasi-contract theory, Defendants are

   entitled to judgment of a matter of law and Plaintiff’s claim should be dismissed at this juncture.

   IV.     THE TWO-YEAR STATUTE OF LIMITATIONS SHOULD BE APPLIED

           Defendants respectfully submit that any claim which accrued prior to July 14, 2014, i.e.,

   two years prior to the filing date of this action, is time barred per the two-year statute of limitations

   applicable to both FLSA and Colorado wage claims because Defendants at all times complied in

   good faith with all requirements relating to payment of Plaintiff’s wages. See McLaughlin v.

   Richland Shoe Co., 486 U.S. 128, 133 (1988) (FLSA claims ordinarily subject to two-year

   limitations period); C.R.S. § 8-4-122 (Colorado claims subject to same limitations period and

   willful conduct exception). The three-year period is an exception, and a party claiming it carries

   the burden to show the violation was willful. 29 U.S.C. § 255(a). Defendants respectfully submit

   that Plaintiff cannot meet her burden by the undisputed evidentiary records as noted above.

           “To fall under the three-year limitation, the plaintiff must show that the employer knew or

   showed reckless disregard for the matter of whether its conduct violated the statute.” Mumby v.

   Pure Energy Serv., Inc., 636 F.3d 1266, 1270 (10th Cir. 2011). “Reckless disregard can be shown

   through action entailing an unjustifiably high risk of ham that is either known or so obvious that it

   should be known.” Id. Indeed, a finding of willfulness requires greater culpability than mere

   negligence. McLaughlin, 486 U.S. at 133.

           Willful violations have been found where evidence prove “(1) admissions that an employer

   knew its method of payment violations the FLSA prior to the accrual of the action; (2) continuation

   of a pay practice without further investigation after being put on notice that the practice violated

   the FLSA; (3) earlier violations of the FLSA that would put the employer on notice of the

   Requirements of the FLSA; (4) failure to keep accurate or complete records of employment; and




                                                      33
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 34 of 36




   (5) prior internal investigations which revealed similar violations.” Smith v. Keypoint Gov’t

   Solutions, Inc., 2016 WL 7324606, at *2 (D. Colo. Dec. 16, 2016) (collecting cases).

          Here, Plaintiff is not entitled to the three-year exception because she is wholly unable to

   carry her burden of establishing that Defendants willfully violated the FLSA. Indeed, stakeholders

   and agencies across Colorado have implemented the 2.5 Day Shift to foster a home-like

   environment in the same manner as Defendants as recognized by the Colorado Dep’t of L&E. See

   Exhibits “J” & “K”. Moreover, Continuum required that its employees record all work performed

   and expressly prohibited employees from performing work off the clock in order to ensure accurate

   and prompt payment of wages. Because Plaintiff is unable to present any evidence that Defendants

   ever willfully violated the FLSA, her claims, to the extent they survive summary judgment, are

   governed by the two-year limitations period as a matter of law. See Bracmontes v. Bimbo Bakeries

   U.S.A. Inc., 2017 WL 3190740, at *6-*7 (D. Colo. July 14, 2017); Smith, 2016 WL 7324606, *2.

                                           CONCLUSION
          Defendants are entitled to summary judgment dismissing all of Plaintiff’s claims in the

   Amended Complaint, as there are no genuine issues of material fact requiring a trial. Initially,

   Defendants are not covered by the Wage Order because they do not work in one of the four covered

   industries. Moreover, the Colorado Dep’t of L&E has clarified that Community Centered Boards

   and Service Agencies are exempt from all provisions of the Wage Order. There is no dispute that

   Developmental Pathways is a Community Centered Board nor is there a dispute that Continuum

   is a service agency providing services to individuals with developmental disabilities.

          Second, Defendants are entitled to summary judgment as to Count Two of Plaintiff’s

   Amended Complaint because Plaintiff was properly paid for all compensable work performed

   during her shifts. Indeed, Plaintiff was always paid for all work time she reported. To the extent

   that Plaintiff did not record any time worked, any such time was de minimis, and Plaintiff is not


                                                   34
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 35 of 36




   eligible for relief because she willfully chose to violate company policy by failing to report her

   time. Therefore, Defendants are entitled to judgment as a matter of law.

          Further, Plaintiff is not entitled to compensation for sleep-time during the 2.5 Day Shift.

   Federal regulations are clear that employees do not have to paid for sleeping periods when certain

   conditions are met, such as adequate sleeping facilities and at least five consecutive hours of sleep.

   Because these conditions are all met here, there is no dispute of material fact, and Defendants are

   entitled to judgment as a matter of law. Finally, Defendants are entitled to summary judgment on

   Count Three because Plaintiff’s state law quasi-contract claim is preempted by the FLSA. For the

   reasons set forth above, Defendants Motion for Summary Judgment should be granted and

   Plaintiff’s claims dismissed in their entirety.

   Dated: November 19, 2018
          Denver, Colorado                                 Respectfully submitted,

                                                           WILSON, ELSER, MOSKOWITZ,
                                                           EDELMAN & DICKER LLP
                                                     By:   /s/     Scott D. Sweeney
                                                           Scott D. Sweeney
                                                           Celena R. Mayo
                                                           Justin A. Guilfoyle
                                                           1225 17th Street, Suite 2750
                                                           Denver, Colorado 80202
                                                           Ph: (303) 572-5300
                                                           Fax: (303) 572-5301
                                                           Scott.Sweeney@wilsonelser.com
                                                           Celena.Mayo@wilsonelser.com
                                                           Attorneys for Defendants




                                                      35
Case 1:16-cv-01804-PAB-NRN Document 98 Filed 11/19/18 USDC Colorado Page 36 of 36




                                  CERTIFICATE OF SERVICE

          I hereby certify that on this 19th day of November, 2018, a true and correct copy of the
   foregoing was filed with the Clerk of the United States District Court using the CM/ECF system,
   and served to the following:



   Alexander Hood
   Attorney and Director of Litigation
   Towards Justice
   1535 High Street, Suite 300
   Denver, CO 80218

   Brian D. Gonzales
   The Law Offices of Brian D. Gonzales
   242 Linden Street
   Fort Collins, CO 80524
   Attorneys for Plaintiffs




                                                      By:    /s/ Scott D. Sweeney
                                                             Scott D. Sweeney




                                                 36
